DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
1.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 1 has been amended and replaced by the following: 
--1. (Currently Amended) A vehicle heat management system for a battery of a vehicle, the vehicle heat management system comprising: a refrigerant circuit including a compressor that compresses refrigerant in the refrigerant circuit a condenser that exchanges heat between circuits and an evaporator; a heating device, different from the refrigerant circuit that includes a heater that provides heat to liquid in the heating device and a heater core that warms air to be introduced into a passenger compartment of the vehicle by exchanging heat with liquid of the heating device, and that is coupled with the refrigerant circuit via the condenser; and a battery temperature regulation circuit that is coupled with the refrigerant circuit via a chiller to circulate the liquid that [[that]] cooled by exchanging heat with the refrigerant circuit, and configured to be connected with the heating device to circulate the liquid circulating through the heating device into the battery temperature regulation circuit, wherein the heating device is configured to heat liquid, by the heater, warmed by exchanging heat, via the condenser, with the refrigerant compressed by the compressor in the refrigerant circuit when liquid in the heating device is not given enough heat from the refrigerant circuit, wherein air warmed by the heater core of the heating device is introduced into [[a]] the passenger compartment of the vehicle, wherein the heating device is configured to warm liquid, in the battery temperature regulation circuit connected with the heating device, by exchanging heat, via the condenser, with the refrigerant compressed by the compressor in the refrigerant circuit, and wherein at extremely low temperatures, the refrigerant circuit stops, and the heating device circulates, in the battery temperature regulation circuit connected with the heating device, liquid heated by the heater.--


Allowable Subject Matter
2.         Claims 1-11 are allowed.

Reason for Allowance
3.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the vehicle heat management system for the battery of the vehicle, the vehicle heat management system comprising: the refrigerant circuit, and a heating device, different from the refrigerant circuit that includes a heater that provides heat to liquid in the heating device and a heater core that warms air to be introduced into a passenger compartment of the vehicle by exchanging heat with liquid of the heating device, and that is coupled with the refrigerant circuit via the condenser; and a battery temperature regulation circuit that is coupled with the refrigerant circuit via a chiller to circulate the liquid that cooled by exchanging heat with the refrigerant circuit, and configured to be connected with the heating device to circulate the liquid circulating through the heating device into the battery temperature regulation circuit, wherein the heating device is configured to heat liquid, by the heater, warmed by exchanging heat, via the condenser, wherein air warmed by the heater core of the heating device is introduced into the passenger compartment of the vehicle, wherein the heating device is configured to warm liquid, in the battery temperature regulation circuit connected with the heating device, by exchanging heat, via the condenser, with the refrigerant compressed by the compressor in the refrigerant circuit, and wherein at extremely low temperatures, the refrigerant circuit stops, and the heating device circulates, in the battery temperature regulation circuit connected with the heating device, liquid heated by the heater of instant independent claim 1.
The following references (US 20200101815 A1) to KURASAWA; Shinya et al., (US 20200101810 A1) to TAKAGI; Yasushi et al., and (US 20120067545 A1) to YAMAZAKI; Yoshinobu et al.; are the most relevant references. However, above mentioned references fail to anticipate or render obvious the invention of independent claim 1. Therefore, the independent claim and dependent claims thereof have been found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

05/09/2022